UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4211


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

REGINALD JERRY SHAW,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Richard L. Voorhees, Senior District Judge. (5:16-cr-00046-RLV-DSC-4)


Submitted: January 31, 2018                                   Decided: February 12, 2018


Before MOTZ, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James S. Weidner, Jr., LAW OFFICE OF JAMES S. WEIDNER, JR., Charlotte, North
Carolina, for Appellant. R. Andrew Murray, United States Attorney, Amy E. Ray,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald Jerry Shaw pled guilty to conspiracy to distribute and to possess with

intent to distribute methamphetamine, 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2012). The

district court sentenced him to 151 months’ imprisonment. Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that, in counsel’s view, there

are no meritorious issues for appeal, but questioning the propriety of the sentencing

enhancement for possession of a dangerous weapon, U.S. Sentencing Guidelines Manual

§ 2D1.1(b)(1) (2016), and the reasonableness of the sentence imposed. Although informed

of his right to file a pro se supplemental brief, Shaw has declined to do so. Upon initial

review of this case, we directed the parties to file supplemental briefs addressing the

propriety of the weapon enhancement. The Government has moved to dismiss the appeal

based on the appellate waiver in the plea agreement. We grant the motion and dismiss the

appeal.

       We review the validity of an appellate waiver de novo. United States v. Copeland,

707 F.3d 522, 528 (4th Cir. 2013). A defendant’s waiver is valid if he agreed to it

“knowingly and intelligently.” United States v. Manigan, 592 F.3d 621, 627 (4th Cir.

2010). “To determine whether a waiver is knowing and intelligent, we examine the totality

of the circumstances, including the experience and conduct of the accused, as well as the

accused’s educational background and familiarity with the terms of the plea agreement.”

United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012) (internal quotation marks

omitted). Our review of the record confirms that Shaw knowingly and intelligently waived

his right to appeal his conviction and sentence.

                                             2
       We will enforce a valid waiver so long as “the issue appealed is within the scope of

the waiver.” Copeland, 707 F.3d at 528 (internal quotation marks omitted). Shaw waived

his right to appeal his conviction and sentence, reserving only the right to appeal claims of

ineffective assistance and prosecutorial misconduct. Contrary to Shaw’s argument in

opposition to the Government’s motion to dismiss, this waiver is not ambiguous, and it

unquestionably waives Shaw’s right to appeal the district court’s ruling as to the

applicability of the § 2D1.1(b)(1) sentencing enhancement.

       In accordance with Anders, we have reviewed the record in this case and have found

no unwaived and potentially meritorious issues for appeal. Accordingly, we grant the

Government’s motion to dismiss the appeal. This court requires that counsel inform Shaw,

in writing, of the right to petition the Supreme Court of the United States for further review.

If Shaw requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Shaw. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              3